Citation Nr: 1759580	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 31, 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A notice of disagreement was received in January 2014, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.

In October 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his personal hearing, the Veteran requested that he be scheduled for a new VA examination, as he believes that his condition has worsened since his last examination in December 2013.  A remand is necessary in order to schedule this examination.

On remand, the AOJ should obtain any outstanding VA medical records, including any that were created following the last time the records were obtained by VA in October 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records, including any that were created after VA last obtained the Veteran's records in October 2017.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

3.  After the development requested above has been completed, again review the record and readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




